

115 HR 6957 IH: Securing and Revitalizing Aviation Act of 2018 
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6957IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Rokita (for himself, Mr. Lipinski, Mr. Peterson, Mr. Russell, and Mr. Abraham) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo address the need for pilot development and encourage more individuals to enter the field of
			 aviation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Securing and Revitalizing Aviation Act of 2018  or the SARA Act of 2018. 2.Enhancing protections for the aviation community (a)NTSB review of application for airman certificateSection 44703(d) of title 49, United States Code, is amended—
 (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and (2)by inserting after paragraph (1), the following new paragraph:
					
						(2)NTSB review
 (A)In generalIn the case of an application for the issuance of an airman medical certificate, the National Transportation Safety Board may review a denial that may not be considered a final denial by the Administrator when the Administrator has twice reconsidered the application and sustained a previous denial on that application.
 (B)Deemed denialThe Administrator’s failure to rule upon an application to reconsider the denial of issuance of an airman medical certificate within 60 days of the date on which the application to reconsider is submitted to the Administrator shall be deemed to be a denial of the application..
 (b)Voluntary surrender of an airman medical certificateSection 44703 of title 49, United States Code, is amended by adding at the end the following new subsection:
				
 (l)Voluntary surrender of an airman medical certificateAn airman may voluntarily surrender an airman medical certificate issued under this section for cancellation at any time, unless the certificate is subject to a Federal Aviation Administration order at the time of the voluntary surrender..
 (c)AppealsSection 44703(d)(1) of title 49, United States Code, is amended by striking holds a certificate that and all that follows through the period and inserting holds a certificate that is suspended at the time of denial.. (d)ReapplicationsSection 44709 of title 49, United States Code, is amended—
 (1)by redesignating subsection (f) as subsection (g); and (2)by inserting after subsection (e), the following new subsection:
					
 (f)ReapplicationsExcept as provided in section 44710, any person whose certificate has been revoked by an order of the Administrator or the National Transportation Safety Board may reapply for a certificate at any time following the revocation..
 (e)Appeal of suspension or termination of delegationSection 44702(d) of title 49, United States Code, is amended by adding at the end the following: Subsections (d), (e), and (f) of section 44709 shall apply to a rescission of a delegation under this subsection in the same manner as those subsections apply to an order of the Administrator or the National Transportation Safety Board under that section..
 3.Accountability for aircraft registration numbersThe Administrator of the Federal Aviation Administration shall review the process of reserving aircraft registration numbers and enact appropriate changes to ensure the fair participation by the general public, including the implementation of readily available software to prevent any computer auto-fill systems from reserving aircraft registration numbers in bulk.
		4.Mitigating the spread of aquatic invasive species by aircraft
 (a)In generalAny person that holds a seaplane rating from the Administrator of the Federal Aviation Administration and successfully completes a free online education course on aquatic invasive species mitigation that is acceptable to the Secretary of the Interior may hold themselves out to the public as qualified to inspect aircraft for aquatic invasive species and to take action to mitigate the spread of aquatic invasive species.
 (b)No further regulatory or enforcement actionAny person that is qualified under subsection (a) or whose aircraft is inspected by a person qualified under subsection (a) and subject to the mitigation described in subsection (a) shall not be subject to any further regulatory or enforcement action by any Federal, State, local, or Tribal government for any action related to aquatic invasive species.
 (c)CoursesThe Secretary of the Interior shall publish, and periodically revise, a list of acceptable courses on mitigating the spread of aquatic invasive species by aircraft.
 (d)Aquatic invasive speciesFor the purposes of this section, the term aquatic invasive species means aquatic organisms that invade ecosystems beyond their natural, historic range and whose presence may harm human health, native ecosystems, or commercial, agricultural, or recreational activities dependent on these ecosystems.
 5.Modification of Federal Aviation Administration tower marking requirementsSection 2110(b)(1)(A)(ii) of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 44718(b)(1)(A)(ii) note) is amended—
 (1)by redesignating subclauses (IX) and (X) as subclauses (X) and (XI), respectively; and (2)by inserting after subclause (VIII) the following:
				
 (IX)is located in a State that has enacted tower marking requirements according to the Federal Aviation Administration’s recommended guidance for the voluntary marking of Meteorological Evaluation Towers (METs) erected in remote and rural areas that are less than 200 feet above ground level to enhance the conspicuity of the towers for low level agricultural operations in the vicinity of those towers..
			6.Limitation of liability for certain individuals designated as representatives of the Federal
			 Aviation Administration
 (a)In generalAny individual designated by the Administrator of the Federal Aviation Administration under subpart C of part 183 of title 14, Code of Federal Regulations, to act as a representative of the Administrator, including an aviation medical examiner, pilot examiner, or designated airworthiness representative, shall, when carrying out duties pursuant to that designation and without regard to the individual’s employer—
 (1)be considered to be performing an activity necessary to safeguard a uniquely Federal interest; and (2)not be liable in a civil action for actions performed with reasonable care in connection with those duties.
 (b)Fraudulent misconductThis section does not relieve an individual described in subsection (a) that causes harm to any person through intentional or fraudulent misconduct while carrying out duties described under that subsection from any penalty applicable under any provision of law for that misconduct.
 (c)Activity coveredThis section shall only apply to those individuals carrying out their duties within the United States or its territories.
			